PER CURIAM.
We have for consideration the petition of The Florida Bar seeking to amend certain provisions of the Integration Rule of The Florida Bar. The suggested amendments are to Article (Rule) XVI, Sections 2 and 3(a) and clarify and simplify procedures in unauthorized practice of law investigations.
Appended to this order are the amendments to these sections of the Integregation Rule of The Florida Bar which are hereby approved and shall become effective and be controlling as to the affected sections after 12:01 a. m., August 1, 1974. This revision shall supersede all conflicting rules.
Adopted and approved by the Court on the 17th day of July, A.D. 1974.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, BOYD, McCAIN, DEKLE and OVERTON, JJ„ concur.
APPENDIX
AMENDMENTS TO ARTICLE XVI OF THE INTEGRATION RULE OF THE FLORIDA BAR
RULE 16.2
2. The Florida Bar, as an official arm of this Court, is charged with the duty of investigating matters pertaining to the unauthorized practice of law. The Board of Governors of The Florida Bar shall establish a Standing Committee on Unauthorized Practice of Law and shall establish not less than one (1) Unauthorized Practice of Law Committee in each judicial circuit. The Standing Committee shall supervise and be responsible for each of the Circuit Committees. The Circuit Committees shall receive complaints and conduct preliminary investigations of reported unauthorized practices. The membership, appointment, terms, officers, oath, removal, quorum and vote of each such committee shall be in accordance with the provisions of subsections (c) through (h), inclusive, of Rule 11.03(2) in Article XI of this Rule.
RULE 16.3(a);
3. (a) It shall be the duty of each Circuit Committee to investigate, with dispatch, all reports of the unauthorized practice of law, and to make prompt written report of its investigation and findings to the Standing Committee on Unauthorized Practice of Law. It shall be the duty of the Standing Committee to receive and evaluate the Circuit Committee report and make its findings and recommendations to the Board of Governors. The Board of Governors shall receive and evaluate Committee reports and determine whether or not a complaint should be filed against any alleged offender. All such complaints shall be by written petition filed in this Court by The Florida Bar and in its name.